Title: To Alexander Hamilton from Francisco de Miranda, 4 October 1799
From: Miranda, Francisco de
To: Hamilton, Alexander


London ce 4 Octb. 1799.

Voici mon digne Ami, des Papiers d’une grande importance pour le sort futur de ma Patrie—et tres interessants aussi pour la prosperité de la votre. Vous pouvez compter sur leur Autenticité, puisque les Origineaux sont dans mon pouvoir.
Je vous prie de les garder avec la Reserve convenable—et de me dire confidentiellement si je pourrois en tout cas trouver chez vous les petits secours dont nous avons besoin pour donner l’impulsion premiere!

à Dieu mon Cher Ami—ecrivez moi sans delay, et toujours sous envolope de notre mutuel Ami Mr. King.
Truly & sincerely yours.
Miranda.
Alexr. Hamilton Esqr: &c. &c. &c.
